Citation Nr: 0828876	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-07 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial, compensable disability evaluation 
for residuals of a ganglion cyst of the right wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 until 
January 1954.

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in February 2007 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, NJ for additional development.  Prior to the 
Remand, this matter was before the BVA on appeal from a 
January 2005 rating decision granting service connection for 
a ganglion cyst of the right wrist, with a noncompensable 
rating.  An April 2005 rating decision continued the 
noncompensable rating.  

The Board notes that the February 2007 Board decision 
essentially recognized the claim for service connection for a 
ganglion cyst of the right wrist as reopened and that service 
connection was granted.  The only issue currently before the 
Board is whether the veteran is entitled to an initial, 
compensable rating for the residuals of his ganglion cyst of 
the right wrist.

The Board also notes that the February 2007 Remand included 
instructions for a skin (scar) VA examination and unretouched 
color photos.  The law mandates that where the remand orders 
of the Board or the Courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance. 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, 
although those remand instructions have not been complied 
with, a Stegall remand is unnecessary for compliance with 
instructions.  The May 2008 VA joints examination provided 
sufficient information to rate the veteran's residuals of a 
ganglion cyst of the right wrist.  Additionally, color photos 
are not necessary, as the area in question involves the 
wrist, and not disfigurement of the head, face, or neck, 
which are the only areas where such photos would be 
applicable for rating purposes.

The issue of rating carpal tunnel syndrome as a residual of a 
ganglion cyst of the right wrist is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

The veteran's residuals of a ganglion cyst of the right wrist 
are manifested by pain, degenerative joint disease, a four 
centimeter long, well healed, superficial, non-painful, 
stable scar, and minimum dorsiflexion of 50 degrees and 
palmar flexion of 60 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial, 10 percent evaluation for 
residuals of a ganglion cyst of the right wrist, manifested 
by degenerative joint disease with pain and noncompensable 
limitation of motion, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.71, Plate I, Diagnostic Code 5003 
(2007).

2.  The criteria for an initial, compensable evaluation for 
residuals of a ganglion cyst of the right wrist, manifested 
by a scar, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.118, Diagnostic Code 7819, 5003 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist
 
This appeal arises from disagreement with the initial 
evaluations following the grant of service connection for 
residuals of a ganglion cyst of the right wrist.  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service medical records and reports of his post-
service treatment.  He was also afforded formal VA 
examinations.  


Applicable Law 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

The rating criteria for skin disorders were amended effective 
August 30, 2002, prior to the veteran initiating this claim.  
Therefore, the amended rating criteria will be the only ones 
applicable for the present claim.  

From August 30, 2002, benign skin neoplasms are to be rated 
under Diagnostic Code (DC) 7819, which in turn are to rated 
as disfigurement of the head, face or neck (DC 7800); or 
scars (DCs 7801, 7802, 7803, 7804, or 7805); or as impairment 
of function of the affected part.  See 38 C.F.R. Part 4, DC 
7819 (2006). 

According to DC 7801, a 10 percent evaluation is warranted 
for scars, other than to the head, face, or neck, which are 
deep, cause limited motion, or cover an area or areas 
exceeding 6 square inches 939 sq. cm.). A 20 percent 
evaluation requires scar(s) that cover an area or areas 
exceeding 12 square inches (77 sq. cm).

Under DC 7802, scars, other than head, face, or neck, that 
are superficial and that do not cause limited motion with an 
area or areas of 144 square inches (929 sq. cm.) or greater 
warrant a 10 percent disability evaluation. A note after the 
Diagnostic Code defined a superficial scar as one not 
associated with underlying soft tissue damage. 

Alternatively, a 10 percent evaluation may be assigned for 
superficial unstable scars under DC 7803 or for superficial 
scars that are painful on examination under DC 7804. A note 
after DC 7803 defined an unstable scar as one where there is 
a frequent loss of covering over the skin.  Consideration 
could also be given to DC 7805 if the scar was shown to 
produce limitation of function. 

In regards to limitation of function, under DC 5215 for 
limitation of wrist motion, a 10 percent evaluation is 
assigned for both major and minor extremity when dorsiflexion 
is less than 15 degrees or when palmer flexion is limited to 
inline with the forearm.  The 10 percent evaluation is the 
maximum schedular evaluation under DC 5215.  Higher 
evaluations could be assigned under DC 5214 with the presence 
of either favorable or unfavorable ankylosis, but as will be 
explained below, ankylosis of the veteran's right wrist is 
not present.

Normal wrist motion, under Plate I of 38 C.F.R. § 4.71, 
includes 70 degrees of wrist dorsiflexion (extension) and 80 
degrees of wrist palmar flexion, as well as 45 degrees of 
wrist ulnar deviation and 20 degrees of radial deviation.

Additionally, degenerative arthritis is rated under DC 5003.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

When, however, the limitation of motion is non-compensable 
under the appropriate DCs, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  Id.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  In the absence of limitation of motion, x-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, x-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating. The above ratings will not be 
combined with ratings based on limitation of motion. Id.

Merits of the Claim
 
The veteran essentially contends that the residuals of his 
ganglion cyst of the right wrist are more severe than 
indicated by his initial, noncompensable rating.

A VA examination was provided in October 2001.  The veteran 
complained of mild wrist pain for the past seven years that 
was progressively worsening.  The examiner found no swelling, 
increased heat, or erythema of the wrist joint, but noted 
mild tenderness to palpation on the dorsi radial aspect.  A 
full painless range of motion was found.  Grip strength was 
5-/5 and sensation to light touch was intact to all 
dermatomes of the right hand.  The examiner found 
degenerative joint disease of the right hand.  

Private medical records, including from Dr. S.M. in May 1999, 
generally indicated osteoarthritic changes to the intercarpal 
joint.  VA outpatient treatment records generally indicated 
some treatment for the right wrist, as indicated in an April 
2001 VA outpatient treatment record and right wrist x-rays 
taken in October 2001, February 2005, and May 2008 that 
generally indicated degenerative changes or osteoarthritic 
changes.  

A February 2005 VA examination for joints was also provided.  
The veteran reported that he has had increased pain and 
discomfort to his right wrist over the years.  He wore a 
wrist splint daily and reported pain with any types of range 
of motion.  Some sensation changes of the hand were also 
noted.  He reported that it did not interfere with his job, 
since he did not work, but it did interfere with his daily 
activities, such as shaving, lifting objects, and eating.  He 
also reported pain after repetitive use, but denied flareups.  

The February 2005 VA examiner found the right wrist to reveal 
a positive surgical scar over the dorsal aspect of the dorsal 
wrist crease, which was well healed, superficial, not fixed, 
and stable.  It was approximately 4.0 centimeters (cm) in 
length and 1/8th cm in width.  He was able to perform 
dorsiflexion from 0 to 60 degrees.  Radial deviation was 0 to 
15 degrees and ulnar deviation from 0 to 40 degrees.  He 
complained of pain at the end range of all motion and with 
compression of the carpal bones.  There was a positive 
Tinel's sign over the median nerve and grip strength was 5-
/5.  The examiner assessed status post ganglion cyst removal 
of the right wrist, right wrist degenerative joint disease, 
and right carpal tunnel syndrome.  The examiner also noted 
some additional loss of joint function after repetitive use, 
with an impact of 10 percent additional loss of joint 
function.

Another VA examination was provided in May 2008 and noted 
that the veteran wore a right wrist carpal tunnel splint.  
The veteran reported daily pain with any type of motion, 
gripping, lifting, and writing.  It did not interfere with 
his job since he did not work, but it interfered with daily 
activities, including those involving lifting or fine motor 
coordination, such as shaving and dressing.  He reported no 
incapacitating episodes, flareups, or problem with repetitive 
use.

The May 2008 VA examiner found a very small, surgical scar 
over the dorsal aspect of the right wrist crease, 
approximately 4 cm in length and 1/8 cm in width.  The scar 
was well healed, superficial, nontender, not fixed, and 
stable.  There were no deficits of the muscle noted beneath 
it and it appeared whitish compared with the surrounding 
skin.  There was no pain or loss of limitation over the scar 
and no tissue or skin loss due to the scar, though there was 
some pain with compression of the carpal bones.  No 
cellulitis or swelling of the wrist was noted.

The examiner also found dorsiflexion of 50 degrees, palmar 
flexion of 60 degrees, radial deviation of 0 to 15 degrees, 
and ulnar deviation of 0 to 35 degrees, with pain throughout 
range of motion.  Grip strength was 5-/5 due to complaints of 
pain.  Motor strength of the wrist in all planes of motion 
was 5/5 due to complaints of pain.  After repetitive motion 
of the right wrist, there was additional loss of joint 
function due to pain, fatigue, or lack of coordination.  The 
examiner assessed degenerative joint disease of the right 
wrist, status post ganglion cyst removal with scar formation, 
and right carpal tunnel syndrome.  The examiner specifically 
opined that the degenerative joint disease of the right wrist 
is at least as likely as not due to the veteran's service. 

An evaluation under DC 7800 would not be warranted as the 
residuals of a ganglion cyst of the right wrist does not 
involve disfigurement of the head, face, or neck.  
Additionally, a compensable rating under DC 7801 would not be 
warranted, as the scar was found by VA examiners to be 
approximately 4 cm in length and 1/8 cm wide, which is less 
than the 6 square inches or more required for a 10 percent 
evaluation.  The May 2008 VA examiner also found the scar to 
not cause limitation of motion, such that a 10 percent rating 
could be provided under DC 7802.  

The Board also finds that the VA examiners generally found 
the scar to be well healed, superficial, not fixed, and 
stable.  Thus, Diagnostic Code 7803 for superficial, unstable 
scars is not applicable.  

Under Diagnostic Code 7804, superficial scars that are 
painful on examination can warrant a 10 percent evaluation.   
The scar was found to be nontender by the May 2008 VA 
examiner upon examination, and thus does not warrant a 
compensable rating under this code.  

The only other possibly applicable evaluation would be based 
on limitation of function of the wrist.  The minimum 
dorsiflexion found was in the May 2008 VA examination, which 
found dorsiflexion of 50 degrees and 60 degrees of palmar 
flexion, which is greater than the 15 degrees of dorsiflexion 
necessary for a compensable evaluation and the necessary 
palmar flexion inline with the forearm under DC 5215.  
Additionally, ankylosis was not noted in by any of the 
examiners for an evaluation under DC 5214.  

However, the Board notes that the standard motion of the 
wrist is from 70 degrees of wrist dorsiflexion (extension) 
and 80 degrees of wrist palmar flexion, as well as 45 degrees 
of wrist ulnar deviation and 20 degrees of radial deviation.  
Plate I of 38 C.F.R. § 4.71.  The veteran's May 2008 VA 
examination noted a decreased range of motion.  Additionally, 
VA x-rays generally found degenerative changes or 
osteoarthritic changes, which the examiner associated with 
his service-connected residuals of the ganglion cyst of the 
right wrist.  Thus, in view of the veteran's documented x-ray 
evidence of arthritis, limitation of motion, and objective 
evidence of pain - including pain on motion - a 10 percent 
rating is for assignment for the residuals of a ganglion cyst 
of the right wrist, under DC 5003.  

The appellant has also put forth credible complaints of pain 
on use of the joints. With regard to such complaints, the 
Court has held that VA must consider additional functional 
loss on use due to pain on motion or due to flare-ups of the 
disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995).  Taking all of the evidence of 
record into consideration, the Board finds that the 
appellant's residuals of a ganglion cyst of the right wrist 
are likely manifested by some functional limitation due to 
pain on motion.  The Board notes that any additional loss of 
motion found caused by the veteran's pain is not indicative 
of a higher rating.  The Board finds that there is no 
evidence of any other functional impairment which would 
warrant a higher rating for his disability.  Indeed, the 
rating assigned herein encompass all of the symptomatology 
based on the veteran's x-ray findings of degenerative changes 
of the right wrist.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 
4.59, 4.71a.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.   38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   

As the evidence is at least at equipoise, the benefit of the 
doubt rule applies.  Gilbert v. Derwinski, 1 Vet.App. 49, 58 
(1991).  The evidence is supportive of a 10 percent
ratings in regards to his residuals of a ganglion cyst of the 
right wrist, manifested by degenerative joint disease, based 
on x-ray findings of degenerative changes.  


ORDER

An initial, 10 percent evaluation for residuals of a ganglion 
cyst of the right wrist, manifested by degenerative joint 
disease with pain and noncompensable limitation of motion is 
granted, subject to the provisions governing the award of 
monetary benefits

A separate, initial compensable rating for residuals of a 
ganglion cyst of the right wrist, manifested by a scar, is 
denied.


REMAND

The veteran's service-connected residuals of a ganglion cyst 
of the right wrist are also manifested by carpal tunnel 
syndrome, as explained by the May 2008 VA examination report.  
The examiner noted a positive Tinel's sign over the median 
nerve of the wrist, with decreased sensation over digits 1 
through 3.  The examiner also noted that the altered wrist 
motion due to the ganglion cyst or the ganglion cyst scar 
formation could have altered the biomechanics of the wrist 
joint and caused accelerated wear and tear, leading to 
degenerative disease, which most likely cased a compression 
of the median nerve in the carpal tunnel.  The record thus 
indicates that the veteran's carpal tunnel syndrome is a 
residual of his ganglion cyst of the right wrist, and that it 
is manifested by some changes to medial nerve.  However, a VA 
examination for the veteran's nerves has not been provided to 
assess the extent of his carpal tunnel syndrome symptoms and 
should be provided. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  Expedited 
handling is requested.)

1. The veteran should be provided a VA 
nerves examination by an appropriate 
medical professional to determine the 
current extent and severity of his 
residuals of a ganglion cyst of the 
right wrist, with current 
manifestations including carpal tunnel 
syndrome.  

The examiner's findings should also 
specifically include an analysis of any 
paralysis of the nerve found, including 
degree of severity, whether involvement 
is completely sensory; and any other 
symptoms or manifestations of 
paralysis.  

A clear rationale for all opinions 
should be provided, along with a 
discussion of the facts and medical 
principles.  Copies of all pertinent 
records in the veteran's claims file, 
or in the alternative the claims file, 
must be made available to the examiner 
for review in connection with the 
examination.

2.  When the development requested 
has been completed, the case should 
again be reviewed by the RO/AMC on 
the basis of the additional 
evidence.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


